IN THE
TENTH COURT OF APPEALS










 

No. 10-02-00198-CR
 
Mark Anthony Lasher,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 

From the 12th District Court
Leon County, Texas
Trial Court No. CM-01-203
 

CONCURRING Opinion





 
          This appeal is already over four years
old.  I will not further delay its disposition by writing an expansive
concurring opinion.  I did want to note for the readers that by separate order
on this date the Court is denying Lasher’s motion for rehearing and
simultaneously withdrawing the opinion and judgment that were issued March 29,
2006.  In the original Memorandum Opinion, without any discussion of the
difference between an as-applied unconstitutional challenge versus a
facially-unconstitutional challenge to a statute, the majority overruled the
confrontation/Crawford issues “because Lasher did not preserve his
Confrontation Clause complaints for appeal. . . .”  In response to the
majority’s disposition and in an effort to expedite the disposition, although I
disagreed with the no-preservation determination because it was a
facially-unconstitutional challenge, I simply had the opinion note that I
concurred in the result without a separate opinion.  I had already looked at
the issue of whether or not a facially-unconstitutional challenge had to be
preserved.  I had already concluded, as Lasher does, that it does not have to
be preserved in this circumstance.  I had gone further to examine the issues on
the merits and determined for myself that the issues should be overruled on the
merits.  Therefore, I could properly concur in the result.  Because it was an
unpublished opinion, given its age, I did not feel that it was worth the
further delay and briefing effort.  
As for the new opinion, I would not go through
the tortured analysis of preservation in this case as the majority has done to
avoid reaching the merits of these issues.  Because the issues are framed as a
constitutional challenge to the facial validity of the statute, I would address
it and would conclude that the statute is not unconstitutional on its face.
          With these comments, I respectfully
concur in the disposition of this appeal by affirming the conviction of Mark
Anthony Lasher.
 
                                                          TOM
GRAY
                                                          Chief
Justice
 
Concurring
opinion delivered and filed July 12, 2006
 


'text-align:justify;line-height:200%'> 
PER CURIAM
 
Before Chief
Justice Gray,
            Justice
Vance, and
            Justice
Reyna
Appeal
dismissed 
Opinion delivered
and filed October 25, 2006
[CV06]